Case 2:19-cr-00595-CAS Document 116 Filed 03/08/21 Page1of1 Page ID #:959

Christopher A. Darden, SB#94959
Darden Law Group, APC.

11500 W. Olympic Boulevard, Suite 400
Los Angeles, California 90064

(310) 654-3369 Tel. (310) 654-3369 Fax

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

United States of America CASE NUMBER:

PLAINTIFF(S) CR-19-595(A)-CAS

 

Edward Buck NOTICE OF MANUAL FILING

OR LODGING
DEFENDANT(S).

 

PLEASE TAKE NOTICE:

Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually Filed [_] Lodged: (List Documents)

Defendant's Argument and Objections to the Court's Tentative Rulings on Motions in Limine.

Reason:
Under Seal

In Camera

Per Court order dated:

O
C] Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
L
Cl Other:

 

March 8, 2021 CHRISTOPHER A. DARDEN
Date Attorney Name
Edward Buck

 

Party Represented

Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).

 

G-92 (05/15) NOTICE OF MANUAL FILING OR LODGING
